Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US18/16014 01/30/2018, which claims benefit of 62/452,319 01/30/2017.
2.	Amendment including cancelation of claims 1-7 and 9, and addition of claims 10-11 in the amendment filed on 1/18/2022 is acknowledged. Claims 8 and 10-11 are pending in the application.  No new matter has been found.  Since the newly added claims 10-11 are commensurate within the scope of invention, claims 8 and 10-11 are prosecuted in the case.
Reasons for Allowance
3.	Since claim 9 has been canceled, therefore the rejection of claim 9 under 35 U.S.C. 103 (a) has been obviated herein.
  	4.	Claims 8 and 10-11 are neither anticipated nor rendered obvious over the record, 
     and therefore are allowable.  A suggestion for modification of a reference to obtain the 
     instant methods of use has not been found.  Claims 8 and 10-11 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 14, 2022